Erdosi v Fabi Intl., Inc. (2019 NY Slip Op 06441)





Erdosi v Fabi Intl., Inc.


2019 NY Slip Op 06441


Decided on September 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 3, 2019

Sweeny, J.P., Gische, Tom, Gesmer, Singh, JJ.


9245 24053/13E

[*1]Laslo Erdosi,	 Plaintiff-Respondent,
vFabi International, Inc., Defendant, Oz Moving & Storage, Inc., Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about June 25, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated July 18, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: SEPTEMBER 3, 2019
CLERK